DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 25 February 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 4, 10 and 16 have been amended; claims 2-3, 5-9, 11-15 and 17-20 are original.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10 and 16 recite “upon determining that a first entity is an agent in at least one of the plurality of relationships, creating a first row in the binary matrix for the first entity; and upon determining that the first entity is a target in at least one of the plurality of relationships, creating a first column in the binary matrix for the first entity; identifying a first relationship, of the plurality of relationships, to be verified, wherein the first relationship is associated with a first score in the binary matrix; in response to identifying the first relationship to be identified, setting a-the first score of the first relationship in the binary matrix to a predefined value”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, the claim encompasses the user manually determining whether a first entity is an agent or target, based on that the user can create a row and column in the binary matrix, identifying a first relationship, verifying the first relationship and setting a score of the first relationship in the binary matrix to a predefined value as well. Thus, all of the above limitation can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claims recite an abstract idea.
The claim(s) also recite(s) the mathematical concept of “generating a binary matrix based on the plurality of relationships; performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix”. If a claim limitation under its broadest reasonable interpretation, covers performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The above independent claims further recites additional limitation of “extracting a plurality of relationships from a plurality of documents by operation of one or more computer processors; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking” are merely insignificant extra-solution activity to a judicial exception. This judicial exception is not integrated into a practical application. The extracting step is recited at a high level of generality (i.e., as a general means of gathering relationships data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The above remaining elements that a processor is used to perform ranking and providing an indication based on the ranking steps. The processor in those steps recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claims as a whole are directed solely to performing combination of mental process and mathematical operation that fall into both “mental process” and “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claims recite the binary matrix and determine relevant relationships by using the matrix which is merely done by using combination of mental process and mathematical operation and is not directed to any particular practical application. Furthermore, Examiner notes that independent claims further includes use of generic computer such as a system, 
With respect to Step 2B, the specification of the instant claims does not provide any indication that the computer processor is anything other than a generic, off-the-shelf computer component, and the LLC v. Wells Fargo Bank court decisions cited in MPEP 2106.05(d)(II) indicate that extracting data from a physical document is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (e.g., at a high level of generality). Furthermore, according to the specification, [Para. 49], “the Relationship Identifier 235 parses the document (such as with one or more NLP techniques) to identify concepts and relationships in the selected document”, where the natural language technique is well known technique in the technology. The claims also recite “ranking and providing an indication based on the ranking” is related to sorting information which is also well-understood, routine and convention activity cited in MPEP 2106.05(d)(II). The additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. With respect to Step 2B, the mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. Thus, the claims are ineligible.   
wherein each of the plurality of relationships identifies a connection between two endpoints, wherein each of the endpoints is either: (i) an entity, or (ii) a property” which further merely describes the connection between two endpoints in a graph and does not require any steps to be performed in conjunction with law of nature or abstract idea. The additional elements do not add more than insignificant extra-solution activity to the judicial exception. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Thus, the claim is ineligible. See MPEP 2106.05(g). 
Regarding dependent claims 3, 11 and 17, claims recite “wherein ranking the first consistency score comprises: identifying one or more relevant relationships, in the plurality of relationships, with respect to the first relationship; and determining a respective consistency score for each respective relevant relationship” which further describes mere mathematical process in conjunction with law of nature or abstract idea. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. The dependent claims merely further describe the mathematical calculation, and thus just further describe the abstract idea without adding significantly more or applying the abstract idea to a practical application. Thus, the claims are ineligible. See MPEP 2106.05(g).

wherein the first relationship includes first and second endpoints, and wherein each of the one or more relevant relationships includes at least one of the first or second endpoints” which further merely describes the relationships between different endpoints in the graph and does not require any steps to be performed in conjunction with law of nature or abstract idea. The additional elements does not add more than insignificant extra-solution activity to the judicial exception. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Thus, the claim is ineligible. See MPEP 2106.05(g).
Regarding dependent claim 5, claim recites “extracting the plurality of relationships from the plurality of documents comprises parsing the plurality of documents using one or more natural language processing (NLP) techniques and a domain-specific ontology” which further merely describes the parsing of documents using one or more natural language processing technique and a domain-specific ontology which is well known technique in the technology. The additional elements does not add more than insignificant extra-solution activity to the judicial exception. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Thus, the claim is ineligible. See MPEP 2106.05(g).

generating a graph of connected nodes, based on the plurality of relationships, wherein each node in the graph corresponds to either an agent or a target specified in at least one of the plurality of relationships, and wherein each connection in the graph corresponds to one of the plurality of relationships”, which further describes mere mental process in conjunction with law of nature or abstract idea. The additional elements does not add more than insignificant extra-solution activity to the judicial exception. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Thus, the claims are ineligible. See MPEP 2106.05(g).
Regarding dependent claims 7, 13 and 19, claims recite “wherein each respective connection in the graph is associated with a direction from a respective agent to a respective target”, which further describes mere mental process in conjunction with law of nature or abstract idea. The additional elements does not add more than insignificant extra-solution activity to the judicial exception. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Thus, the claims are ineligible. See MPEP 2106.05(g).

wherein generating the binary matrix comprises: creating a row in the binary matrix for each unique agent identified in the plurality of relationships; creating a column in the binary matrix for each unique target identified in the plurality of relationships; and determining, for each respective element in the binary matrix, whether the graph includes a corresponding connection, wherein a value of the respective element is set to one if the graph includes the corresponding connection, and wherein the value of the respective element is set to zero if the graph does not include the corresponding connection”, which further describes mere mental process in conjunction with law of nature or abstract idea. The additional elements does not add more than insignificant extra-solution activity to the judicial exception. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Thus, the claims are ineligible. See MPEP 2106.05(g).
Regarding dependent claims 9 and 15, claims recite “wherein calculating the first consistency score for the first relationship comprises: generating a third matrix by multiplying the first matrix and a second matrix; and determining a value of an element, in the third matrix, corresponding to the first relationship” which further describes mere mathematical process in conjunction with law of nature or abstract idea. Thus, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. The dependent claims merely further describe the mathematical calculation, and thus just further describe the abstract idea without adding significantly 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (previously presented) (US 9,715,495 B1), hereinafter Tacchi-495, in view of Baraniuk et al. (US 2014/0279727 A1), hereinafter Baraniuk, in view of Chew et al. (previously presented) (US 2010/0185685 A1), hereinafter Chew and further in view of Tacchi et al. (previously presented) (US 9,436,760 B1), hereinafter Tacchi-760. 
As to claim 1, Tacchi-495 discloses a method comprising: extracting a plurality of relationships from a plurality of documents by operation of one or more computer processors (Fig. 3, Col. 28 line 58-67, obtaining, with one or more processors, a corpus of more than 500 documents, i.e. plurality of documents, each ; 
generating a binary matrix based on the plurality of relationships (Col. 11 line 36-43, calculate an adjacency matrix, such as a square symmetric matrix, i.e. a binary matrix, where a first dimension corresponds to each of the documents in the corpus and a second dimension also corresponds to each of the documents in the corpus, and values in the adjacency matrix indicate an amount of a relationship (like semantic similarity, similar sentiment, etc.) between the corresponding documents”. Col. 5 line 52-56, “the correspondence of n-grams after pruning to topics may be indicated with a binary value of zero or one in a topic vector, with dimensions that satisfy the threshold being designated with a 1 and dimensions that do not being designated by a 0”. Since dimensions are designated with a binary values either 0 or 1, therefore the adjacency matrix is the binary matrix.), comprising: 
identifying a first relationship, of the plurality of relationships, to be verified (Col. 14 line 36-41, “users may submit commands to view (or otherwise interrogate, e.g., search) trends, entity relationships, sentiment relationships, term relationships, or document relationships (e.g., graphs of such relationships) determined by the computational linguistics system 802 based on unstructured plain text documents”. Col. 29 line 6-8, “the relationships between pairs of the documents are determined based on , 
 wherein the first relationship is associated with a first score in the binary matrix (Col. 5 line 4-10, “each topic may have a topic specific score associated with each of these n-grams, for instance, in the form of a topic vector, where dimensions of the vector corresponds to each of the topics, and where values of each of the dimensions indicate an amount by which the corresponding n-gram is predictive of the corresponding topic”, where value represents a first score. Therefore, the first relationship is associated with a first score in the binary matrix); 
in response to identifying the first relationship to be identified, setting the first score of the first relationship in the binary matrix to a predefined value (Col. 11 line 34-43, “a relationship graph may be formed based on similarities between the transformed document feature vectors. For example, some embodiments may calculate an adjacency matrix, such as a square symmetric matrix where a first dimension corresponds to each of the documents in the corpus and a second dimension also corresponds to each of the documents in the corpus, and values in the adjacency matrix indicate an amount of a relationship (like semantic similarity, similar sentiment, etc.) between the corresponding documents”, where values in the adjacency matrix represents the first score. Col. 21 line 59-62, the values of the product matrix may be initially set to zero, i.e. a predefined value, and then those values may accumulate updates as tiles are loaded and processed, until all of the tiles have been processed. Thus, the first score of the first relationship in the binary matrix is assigned to a ; 
Tacchi-495 does not explicitly disclose upon determininq that a first entity is an aqent in at least one of the plurality of relationships, creating a first row in the binary matrix for the first entity; and upon determining that the first entity is a target in at least one of the plurality of relationships, creating a first column in the binary matrix for the first entity; performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, Baraniuk discloses upon determininq that a first entity is an aqent in at least one of the plurality of relationships (Para. 226, “the hidden relationships among questions and latent concepts, which is useful for identifying questions that do and do not aid in measuring a learner's conceptual knowledge”. Para. 806, “The tags may represent ideas that are relevant to the content items. For example, when the content items are movies, the tags might include character strings such as "comedy", "documentary", "action", "sports", "biography", "romance", "sci-fi", "history", etc. For example, when the content items are music recordings, the tags might include character strings such as "rock", "blues", "classical", "country", "electronic", etc”, where the content item movie indicates an agent. Thus, the content item such as an entity includes , creating a first row in the binary matrix for the first entity (Para. 353, “each row of the matrix W corresponds to respective one of the questions, where each column of the matrix W corresponds to a respective one of the concepts, where each of the rows of the matrix C corresponds to a respective one of the concepts”. Thus, a first row in the binary matrix is being created for the first entity.); and upon determining that the first entity is a target in at least one of the plurality of relationships (Para. 226, “the hidden relationships among questions and latent concepts, which is useful for identifying questions that do and do not aid in measuring a learner's conceptual knowledge”. Para. 806, “Each of the M tags may represent a corresponding idea or principle or property. The tags may represent ideas that are relevant to the content items. For example, when the content items are movies, the tags might include character strings such as "comedy", "documentary", "action", "sports", "biography", "romance", "sci-fi", "history", etc. For example, when the content items are music recordings, the tags might include character strings such as "rock", "blues", "classical", "country", "electronic", etc”, where each tag indicates a target which represents a corresponding idea or principle or property of the agent. Thus, the tag acts here as the target which is being determined to identify relationships between questions and concepts where each concept represents here as the target), creating a first column in the binary matrix for the first entity (Para. 353, “each row of the matrix W corresponds to respective one of the questions, where each column of the matrix W corresponds to a respective one of the concepts, where each of the rows of the matrix C .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tacchi-495 with the teachings of Baraniuk by modifying Tacchi-495 such that the pairs of the documents of Tacchi can be used in the environment of Baraniuk so that rows and columns in the binary matrix are being created to identify similar concepts as disclosed by Baraniuk (Para. 353). One of the ordinary skill in the art would have motivated to make this modification in order to represent strength of association between each of the tags and each of the concepts such as the pair of document of Tacchi-495 for the entries of the matrix as suggested by Baraniuk (Para. 806).
Baraniuk does not explicitly disclose performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, Chew discloses performing a factorization on the binary matrix to produce a first matrix and a second matrix (Fig. 13, Para. 49, “Performing an EYD ; 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Chew into the combined method of Tacchi-495 and Baraniuk by modifying Tacchi-495 such that the binary matrix of Tacchi can be factorized to produce a first factorized matrix and a second factorized matrix as disclosed by Chew (Para. 49). One of the ordinary skill in the art would have motivated to make this modification in order to reduce memory consumption and processing power as similarly described by Tacchi-495 (Col. 20 line 37-44) as suggested by Chew (Para. 46).
Chew does not explicitly disclose calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, in the same field of endeavor, Tacchi-760 discloses calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix (Col. 9 line 12-17, determine a contribution of features in the feature set matrix 24 to the relationships in the adjacency matrix 20, as indicated by Block 36. In some embodiments, the adjacency matrix 20, i.e. a first matrix, may be multiplied by the feature set matrix 24, i.e. a second matrix, to produce an ; 
ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships (Col. 11 line 19-25, “determine the rank of the evaluation node relative to the other nodes, and the rank may be a measure of quality of semantic similarity determinations, with lower ranks indicating higher-quality, meaning that the evaluation node is more similar to the selected documents of the external dataset (or other collections of data like query responses) than other documents within the analyzed corpus”. Col. 29 line 47-56, “determining a measure of quality of the weighted edges of the analyzed corpus based on the exogenous semantic similarity scores comprises: ranking at least a plurality of documents in the analyzed corpus based on exogenous semantic similarity scores indicative of similarity relative to the selected documents from the external corpus; and determining the measure of quality based on the ranking of a given document produced by documents selected from the external corpus that are associated with adjacent nodes of the given document”. Thus, the first consistency score is ranked as compared to at least one other consistency score.); and 
providing an indication of the first relationship, based on the ranking (Col. 29 line 52-56, “determining the measure of quality based on the ranking of a given document produced by documents selected from the external corpus that are associated with adjacent nodes of the given document.”. Col. 11 line 44-55, a measure .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Tacchi-760 with the combined method of Tacchi-495, Baraniuk  and Chew such that the factorized first and second matrix of Chew can be used to calculate the weighted adjacency vector such as a first consistency score and ranked the score as suggested by Tacchi-760 (Col. 10 line 17-21; Col. 11 line 19-25; Col. 11 line 36-43). One of the ordinary skill in the art would have motivated to make this modification in order to determine a quality score corresponding to individual edges of the adjacency matrix as suggested by Tacchi-760 (Col. 10 line 62-63).


a computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising (Col. 25 line 1-5): 
extracting a plurality of relationships from a plurality of documents (Fig. 3, Col. 28 line 58-67, obtaining, with one or more processors, a corpus of more than 500 documents, i.e. plurality of documents, each document having unstructured natural language text; obtaining, with one or more processors, a set of topics and, for each topic in the set, a respective set of n-grams pertaining to the respective topic; receiving, with one or more processors, a selected topic among the set of topics, the selection indicating that relationships between the documents are to be enhanced or suppressed in virtue of the relationships arising from text relating to the selected topic.); 
generating a binary matrix based on the plurality of relationships, comprising: (Col. 11 line 36-43, calculate an adjacency matrix, such as a square symmetric matrix, i.e. a binary matrix, where a first dimension corresponds to each of the documents in the corpus and a second dimension also corresponds to each of the documents in the corpus, and values in the adjacency matrix indicate an amount of a relationship (like semantic similarity, similar sentiment, etc.) between the corresponding documents”. Col. 5 line 52-56, “the correspondence of n-grams after pruning to topics may be indicated with a binary value of zero or one in a topic vector, with dimensions that satisfy the threshold being designated with a 1 and dimensions that do not being ; 
identifying a first relationship, of the plurality of relationships, to be verified (Col. 14 line 36-41, “users may submit commands to view (or otherwise interrogate, e.g., search) trends, entity relationships, sentiment relationships, term relationships, or document relationships (e.g., graphs of such relationships) determined by the computational linguistics system 802 based on unstructured plain text documents”. Col. 29 line 6-8, “the relationships between pairs of the documents are determined based on co-occurrence of n-grams in the pairs of the documents”. Thus, a first relationship of the plurality of relationships are being verified in order to form a relationship graph of the documents [Col. 1 line 56-57]),
wherein the first relationship is associated with a first score in the binary matrix (Col. 5 line 4-10, “each topic may have a topic specific score associated with each of these n-grams, for instance, in the form of a topic vector, where dimensions of the vector corresponds to each of the topics, and where values of each of the dimensions indicate an amount by which the corresponding n-gram is predictive of the corresponding topic”, where value represents a first score. Therefore, the first relationship is associated with a first score in the binary matrix); 
in response to identifying the first relationship to be identified, setting the first score of the first relationship in the binary matrix to a predefined value (Col. 11 line 34-43, “a relationship graph may be formed based on similarities between the transformed document feature vectors. For example, some embodiments may calculate an adjacency matrix, such as a square symmetric matrix where a first dimension ; 
Tacchi-495 does not explicitly disclose upon determining that a first entity is an agent in at least one of the plurality of relationships, creating a first row in the binary matrix for the first entity; and upon determining that the first entity is a target in at least one of the plurality of relationships, creating a first column in the binary matrix for the first entity; performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.

upon determining that a first entity is an agent in at least one of the plurality of relationships (Para. 226, “the hidden relationships among questions and latent concepts, which is useful for identifying questions that do and do not aid in measuring a learner's conceptual knowledge”. Para. 806, “The tags may represent ideas that are relevant to the content items. For example, when the content items are movies, the tags might include character strings such as "comedy", "documentary", "action", "sports", "biography", "romance", "sci-fi", "history", etc. For example, when the content items are music recordings, the tags might include character strings such as "rock", "blues", "classical", "country", "electronic", etc”, where the content item movie indicates an agent. Thus, the content item such as an entity includes movie acts here as the agent which is being determined to identify relationships between questions and concepts where each question indicates also here as the agent.), creating a first row in the binary matrix for the first entity (Para. 353, “each row of the matrix W corresponds to respective one of the questions, where each column of the matrix W corresponds to a respective one of the concepts, where each of the rows of the matrix C corresponds to a respective one of the concepts”. Thus, a first row in the binary matrix is being created for the first entity.); and upon determining that the first entity is a target in at least one of the plurality of relationships (Para. 226, “the hidden relationships among questions and latent concepts, which is useful for identifying questions that do and do not aid in measuring a learner's conceptual knowledge”. Para. 806, “Each of the M tags may represent a corresponding idea or principle or property. The tags may represent ideas that are relevant to the content items. For example, when the content items are movies, the tags might include , creating a first column in the binary matrix for the first entity (Para. 353, “each row of the matrix W corresponds to respective one of the questions, where each column of the matrix W corresponds to a respective one of the concepts, where each of the rows of the matrix C corresponds to a respective one of the concepts, where each of the columns of the matrix C corresponds to respective one of the learners”. Thus, a first column in the binary matrix is being created for the first entity.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tacchi-495 with the teachings of Baraniuk by modifying Tacchi-495 such that the pairs of the documents of Tacchi can be used in the environment of Baraniuk so that rows and columns in the binary matrix are being created to identify similar concepts as disclosed by Baraniuk (Para. 353). One of the ordinary skill in the art would have motivated to make this modification in order to represent strength of association between each of the tags and each of the concepts such as the pair of document of Tacchi-495 for the entries of the matrix as suggested by Baraniuk (Para. 806).
performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, Chew discloses performing a factorization on the binary matrix to produce a first matrix and a second matrix (Fig. 13, Para. 49, “Performing an EYD factorization of block matrix B3 generates a first factorized matrix 1325 and a second factorized matrix 1330.”); 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Chew into the combined method of Tacchi-495 and Baraniuk by modifying Tacchi-495 such that the binary matrix of Tacchi can be factorized to produce a first factorized matrix and a second factorized matrix as disclosed by Chew (Para. 49). One of the ordinary skill in the art would have motivated to make this modification in order to reduce memory consumption and processing power as similarly described by Tacchi-495 (Col. 20 line 37-44) as suggested by Chew (Para. 46).
Chew does not explicitly disclose calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, in the same field of endeavor, Tacchi-760 discloses calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix (Col. 9 line 12-17, determine a contribution of features in the feature set matrix 24 to the relationships in the adjacency matrix 20, as indicated by Block 36. In some embodiments, the adjacency matrix 20, i.e. a first matrix, may be multiplied by the feature set matrix 24, i.e. a second matrix, to produce an adjacency-weighted feature set matrix 38 (i.e., E=MxN). Col. 10 line 17-21, a weighted-adjacency vector, i.e. a first consistency score, for the evaluation node of a given iteration may be retrieved from the weighted-adjacency matrix 38 and compared to the 20 feature vectors selected from the external datasets feature matrix 32.); 
ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships (Col. 11 line 19-25, “determine the rank of the evaluation node relative to the other nodes, and the rank may be a measure of quality of semantic similarity determinations, with lower ranks indicating higher-quality, meaning that the evaluation node is more similar to the selected documents of the external dataset (or other collections of data like query responses) than other documents within the analyzed corpus”. Col. 29 line 47-56, “determining a measure of quality of the weighted edges of the analyzed corpus based on the exogenous semantic similarity scores comprises: ranking at least a plurality of documents in the analyzed corpus based on exogenous ; and 
providing an indication of the first relationship, based on the ranking (Col. 29 line 52-56, “determining the measure of quality based on the ranking of a given document produced by documents selected from the external corpus that are associated with adjacent nodes of the given document.”. Col. 11 line 44-55, a measure of variability of the measures of quality may be calculated, for example, a standard deviation, a range, a max, or a minimum. In some embodiments, one or more of these values may be output to a user requesting a measure of the quality of the graph topology 16, for example, in response to a request for such an analysis, in some cases in the form of a responsive webpage sent to a remote computing device executing a web browser, i.e. providing an indication of the first relationship based on the ranking.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Tacchi-760 with the combined method of Tacchi-495, Baraniuk  and Chew such that the factorized first and second matrix of Chew can be used to calculate the weighted adjacency vector such as a first consistency score and ranked the score as suggested by Tacchi-760 (Col. 10 line 17-21; Col. 11 line 19-25; Col. 11 line 36-43). One of the ordinary skill in the art would have motivated to make this modification in order to determine a quality score corresponding to individual edges of the adjacency 

As to claim 16, Tacchi-495 discloses a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation (Col. 25 line 1-5), the operation comprising: extracting a plurality of relationships from a plurality of documents (Fig. 3, Col. 28 line 58-67, obtaining, with one or more processors, a corpus of more than 500 documents, i.e. plurality of documents, each document having unstructured natural language text; obtaining, with one or more processors, a set of topics and, for each topic in the set, a respective set of n-grams pertaining to the respective topic; receiving, with one or more processors, a selected topic among the set of topics, the selection indicating that relationships between the documents are to be enhanced or suppressed in virtue of the relationships arising from text relating to the selected topic.); 
generating a binary matrix based on the plurality of relationships, comprising: (Col. 11 line 36-43, calculate an adjacency matrix, such as a square symmetric matrix, i.e. a binary matrix, where a first dimension corresponds to each of the documents in the corpus and a second dimension also corresponds to each of the documents in the corpus, and values in the adjacency matrix indicate an amount of a relationship (like semantic similarity, similar sentiment, etc.) between the corresponding documents”. Col. 5 line 52-56, “the correspondence of n-grams after pruning to topics may be indicated with a binary value of zero or one in a topic vector, with dimensions that satisfy the threshold being designated with a 1 and dimensions that do not being ; 
identifying a first relationship, of the plurality of relationships, to be verified (Col. 14 line 36-41, “users may submit commands to view (or otherwise interrogate, e.g., search) trends, entity relationships, sentiment relationships, term relationships, or document relationships (e.g., graphs of such relationships) determined by the computational linguistics system 802 based on unstructured plain text documents”. Col. 29 line 6-8, “the relationships between pairs of the documents are determined based on co-occurrence of n-grams in the pairs of the documents”. Thus, a first relationship of the plurality of relationships are being verified in order to form a relationship graph of the documents [Col. 1 line 56-57].), wherein the first relationship is associated with a first score in the binary matrix (Col. 5 line 4-10, “each topic may have a topic specific score associated with each of these n-grams, for instance, in the form of a topic vector, where dimensions of the vector corresponds to each of the topics, and where values of each of the dimensions indicate an amount by which the corresponding n-gram is predictive of the corresponding topic”, where value represents a first score. Therefore, the first relationship is associated with a first score in the binary matrix); 
in response to identifyinq the first relationship to be identified, setting the first score of the first relationship in the binary matrix to a predefined value (Col. 11 line 34-43, “a relationship graph may be formed based on similarities between the transformed document feature vectors. For example, some embodiments may calculate an adjacency matrix, such as a square symmetric matrix where a first dimension corresponds to each of the documents in the corpus and a second dimension also ; 
Tacchi-495 does not explicitly disclose upon determininq that a first entity is an aqent in at least one of the plurality of relationships, creating a first row in the binary matrix for the first entity; and upon determining that the first entity is a target in at least one of the plurality of relationships, creating a first column in the binary matrix for the first entity; performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, Baraniuk discloses upon determininq that a first entity is an aqent in at least one of the plurality of relationships (Para. 226, “the hidden relationships among questions and latent concepts, which is useful for identifying questions that do , creating a first row in the binary matrix for the first entity (Para. 353, “each row of the matrix W corresponds to respective one of the questions, where each column of the matrix W corresponds to a respective one of the concepts, where each of the rows of the matrix C corresponds to a respective one of the concepts”. Thus, a first row in the binary matrix is being created for the first entity.); and upon determining that the first entity is a target in at least one of the plurality of relationships (Para. 226, “the hidden relationships among questions and latent concepts, which is useful for identifying questions that do and do not aid in measuring a learner's conceptual knowledge”. Para. 806, “Each of the M tags may represent a corresponding idea or principle or property. The tags may represent ideas that are relevant to the content items. For example, when the content items are movies, the tags might include character strings such as "comedy", "documentary", "action", "sports", "biography", "romance", "sci-fi", "history", etc. For example, when the content items are music recordings, the tags might include character strings such as "rock", "blues", "classical", , creating a first column in the binary matrix for the first entity (Para. 353, “each row of the matrix W corresponds to respective one of the questions, where each column of the matrix W corresponds to a respective one of the concepts, where each of the rows of the matrix C corresponds to a respective one of the concepts, where each of the columns of the matrix C corresponds to respective one of the learners”. Thus, a first column in the binary matrix is being created for the first entity.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Tacchi-495 with the teachings of Baraniuk by modifying Tacchi-495 such that the pairs of the documents of Tacchi can be used in the environment of Baraniuk so that rows and columns in the binary matrix are being created to identify similar concepts as disclosed by Baraniuk (Para. 353). One of the ordinary skill in the art would have motivated to make this modification in order to represent strength of association between each of the tags and each of the concepts such as the pair of document of Tacchi-495 for the entries of the matrix as suggested by Baraniuk (Para. 806).
Baraniuk does not explicitly disclose performing a factorization on the binary matrix to produce a first matrix and a second matrix; calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
However, Chew discloses performing a factorization on the binary matrix to produce a first matrix and a second matrix (Fig. 13, Para. 49, “Performing an EYD factorization of block matrix B3 generates a first factorized matrix 1325 and a second factorized matrix 1330.”); 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Chew into the combined method of Tacchi-495 and Baraniuk by modifying Tacchi-495 such that the binary matrix of Tacchi can be factorized to produce a first factorized matrix and a second factorized matrix as disclosed by Chew (Para. 49). One of the ordinary skill in the art would have motivated to make this modification in order to reduce memory consumption and processing power as similarly described by Tacchi-495 (Col. 20 line 37-44) as suggested by Chew (Para. 46).
Chew does not explicitly disclose calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix; ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships; and providing an indication of the first relationship, based on the ranking.
calculating a first consistency score for the first relationship by multiplying at least a portion of the first matrix and a second matrix (Col. 9 line 12-17, determine a contribution of features in the feature set matrix 24 to the relationships in the adjacency matrix 20, as indicated by Block 36. In some embodiments, the adjacency matrix 20, i.e. a first matrix, may be multiplied by the feature set matrix 24, i.e. a second matrix, to produce an adjacency-weighted feature set matrix 38 (i.e., E=MxN). Col. 10 line 17-21, a weighted-adjacency vector, i.e. a first consistency score, for the evaluation node of a given iteration may be retrieved from the weighted-adjacency matrix 38 and compared to the 20 feature vectors selected from the external datasets feature matrix 32.); 
ranking the first consistency score as compared to at least one other consistency score associated with at least one other relationship of the plurality of relationships (Col. 11 line 19-25, “determine the rank of the evaluation node relative to the other nodes, and the rank may be a measure of quality of semantic similarity determinations, with lower ranks indicating higher-quality, meaning that the evaluation node is more similar to the selected documents of the external dataset (or other collections of data like query responses) than other documents within the analyzed corpus”. Col. 29 line 47-56, “determining a measure of quality of the weighted edges of the analyzed corpus based on the exogenous semantic similarity scores comprises: ranking at least a plurality of documents in the analyzed corpus based on exogenous semantic similarity scores indicative of similarity relative to the selected documents from the external corpus; and determining the measure of quality based on the ranking of a given document produced by documents selected from the external corpus that are ; and 
providing an indication of the first relationship, based on the ranking (Col. 29 line 52-56, “determining the measure of quality based on the ranking of a given document produced by documents selected from the external corpus that are associated with adjacent nodes of the given document.”. Col. 11 line 44-55, a measure of variability of the measures of quality may be calculated, for example, a standard deviation, a range, a max, or a minimum. In some embodiments, one or more of these values may be output to a user requesting a measure of the quality of the graph topology 16, for example, in response to a request for such an analysis, in some cases in the form of a responsive webpage sent to a remote computing device executing a web browser, i.e. providing an indication of the first relationship based on the ranking.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Tacchi-760 with the combined method of Tacchi-495, Baraniuk  and Chew such that the factorized first and second matrix of Chew can be used to calculate the weighted adjacency vector such as a first consistency score and ranked the score as suggested by Tacchi-760 (Col. 10 line 17-21; Col. 11 line 19-25; Col. 11 line 36-43). One of the ordinary skill in the art would have motivated to make this modification in order to determine a quality score corresponding to individual edges of the adjacency matrix as suggested by Tacchi-760 (Col. 10 line 62-63).

wherein each of the plurality of relationships identifies a connection between two endpoints, wherein each of the endpoints is either: (i) an entity, or (ii) a property (Col. 16 line 11-19, “an analyzed corpus may be relatively large, for example, more than 100 documents, more than 1,000 documents, or more than 10,000 documents, and connections indicating semantic similarity between the documents (or entities, sentiments, terms, or the like, as described below) may be relatively numerous, e.g., more than 5 connections on average between documents, like more than 50, more than 500, or between each unique pair of documents”. Col. 19 line 14-20, “a corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships, like similarity, relatedness, species-genus relationships, synonym relationships, possession relationships, relationships in which one node acts on another node, relationships in which one node is an attribute of another, and the like”. Thus, the graph consists of nodes and edges and the connection between two nodes, i.e. two endpoints, indicates the relationship and each node represents document such as an entity).

As to claims 3, 11 and 17, the claims are rejected for the same reasons as claims 2, 10 and 16 above. In addition, Tacchi-760 discloses wherein ranking the first consistency score comprises: identifying one or more relevant relationships, in the plurality of relationships, with respect to the first relationship; and determining a respective consistency score for each respective relevant relationship (Col. 10 line 50-63, “Differences may be processed in various ways. In some embodiments, this difference may be compared to a difference threshold to create .

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Tacchi-495 discloses wherein the first relationship includes first and second endpoints (Col. 19 line 14-23, “a corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships, like similarity, relatedness, species-genus relationships, synonym relationships, possession relationships, relationships in which one node acts on another node, relationships in which one node is an attribute of another, and the like. In some cases, the edges may be weighted and directed, e.g., where the relationship applies in one direction and can vary in magnitude or certainty”. Thus, the edge indicate relationship between two nodes and two nodes are the first and second endpoints of the relationship), and wherein each of the one or more relevant relationships includes at least one of the first or second endpoints (Col. 29 line 1-8, “the relationship graph having more than 500 nodes, each node corresponding to at least one document, the . 

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Tacchi-495 discloses wherein extracting the plurality of relationships from the plurality of documents comprises parsing the plurality of documents using one or more natural language processing (NLP) techniques and a domain-specific ontology (Col. 19 line 7-23, “a variety of types of relationships may be processed with some embodiments. For instance, semantic similarity or relatedness of entitles mentioned in documents, sentiments expressed in documents, or terminology in documents may be determined with computational natural language processing of unstructured plain text corpora. In some embodiments, a corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships, like similarity, relatedness, species-genus relationships, synonym relationships, possession relationships, relationships in which one node acts on another node, relationships in which one node is an attribute of another, and the like”. Thus, the plurality of documents are being analyzed using one or more natural language processing techniques and a domain-specific ontology).

 the method further comprising: generating a graph of connected nodes, based on the plurality of relationships, wherein each node in the graph corresponds to either an agent or a target specified in at least one of the plurality of relationships, and wherein each connection in the graph corresponds to one of the plurality of relationships (Col. 19 line 14-23, a corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, i.e. generating a graph of connected nodes, and weighted edges indicating relationships, like similarity, relatedness, species-genus relationships, synonym relationships, possession relationships, relationships in which one node acts on another node, relationships in which one node is an attribute of another, and the like. In some cases, the edges may be weighted and directed, e.g., where the relationship applies in one direction and can vary in magnitude or certainty”. Since one node acts on another node, thus each node in the graph corresponds to either an agent or a target specified in at least one of the plurality of relationships and edge indicates the connection in the graph corresponds to one of the plurality of relationships).


 wherein each respective connection in the graph is associated with a direction from a respective agent to a respective target (Col. 19 line 14-23, “a corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships, like similarity, relatedness, species-genus relationships, synonym relationships, possession relationships, relationships in which one node acts on another node, relationships in which one node is an attribute of another, and the like. In some cases, the edges may be weighted and directed, e.g., where the relationship applies in one direction and can vary in magnitude or certainty”. Since edges indicates relationship that connects two nodes and may be directed, therefore each respective connection in the graph is associated with a direction from a respective agent to a respective target where one node can be a respective agent and another node can be a respective target).

As to claims 8, 14 and 20, the claims are rejected for the same reasons as claims 7, 13 and 19 above. In addition, Tacchi-495 discloses wherein generating the binary matrix comprises: creating a row in the binary matrix for each unique agent identified in the plurality of relationships; creating a column in the binary matrix for each unique target identified in the plurality of relationships (Col. 19 line 14-23, “a corresponding graph may be constructed, with documents, paragraphs, entities, sentiments, or terms as nodes, and weighted edges indicating relationships, like similarity, relatedness, species-genus relationships, synonym relationships, ; and 
determining, for each respective element in the binary matrix, whether the graph includes a corresponding connection, wherein a value of the respective element is set to one if the graph includes the corresponding connection, and wherein the value of the respective element is set to zero if the graph does not include the corresponding connection (Col. 5 line 51-56, “the correspondence of n-grams after pruning to topics may be indicated with a binary value of zero or one in a topic vector, with dimensions that satisfy the threshold being designated with a 1 and dimensions that do not being designated by a 0”. Therefore, the dimensions that satisfy the threshold indicates a connection between nodes in the graph being designated with a value is set to one and the dimensions that do not satisfy indicates the graph does not include a connection being designated with a value is set to zero.).


 wherein calculating the first consistency score for the first relationship comprises: generating a third matrix by multiplying the first matrix and a second matrix (Col. 28 line 42-45, determining n-gram weights comprises: multiplying the first n-gram matrix, i.e. the first matrix, by the semantic similarity matrix, i.e. a second matrix, to produce a third n-gram matrix, i.e. generating a third matrix); and 
determining a value of an element, in the third matrix, corresponding to the first relationship (Col. 28 line 14-23, multiplying the first n-gram matrix, representing n-gram of the analyzed corpus, by the semantic similarity matrix to produce a third n-gram matrix comprising a plurality of vectors, each vector corresponding to a respective one of the documents in the analyzed corpus, and each vector comprising a plurality of values, the values being the determined n-gram weights, i.e. a value of an element, in the third matrix, and the n-gram weights indicating a contribution of a corresponding n-gram to weights of edges to documents adjacent the respective document in the semantic graph).


Response to Arguments
6.	Applicant’s arguments filed 25 February 2021, with respect to claims 1-20 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
(a)	Applicant's arguments, see pages 10-13, with respect to the rejections of claims under 35 USC §101 have been considered but they are not persuasive. Applicant amended the independent claims by adding additional limitation which further falls within the “Mental Processes” groupings of abstract idea. As such, the claims as a whole are directed solely to performing combination of mental process and mathematical operation that fall into both “mental process” and “mathematical concepts” groupings of abstract ideas. Thus, the claims 1-20 are ineligible as set forth in the rejections of claims 1-20 under 35 USC §101 above.
(b)	Applicant's arguments, see pages 13-14, with respect to the rejections of claims 1-20 under 35 USC §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendments as set forth in the rejections of claims 1-20 under 35 USC §103 above in view of the newly found reference Baraniuk. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pestian et al. (US 2008/0270120 A1) teaches obtaining weight for each relationship between a first one of the concepts and a second one of the concepts.
.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.B./Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167